Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over  claims 1-19 of U.S. Patent No. 11,121534. Although the claims at issue are not identical, they are not patentably distinct from each other.  All limitations of claims 17-20 of the current application are recited in claims 1-19 of the patented claims.  The patented claims disclose a power strip apparatus comprising: a flexible electrical cable having a proximal end and a distal end; a range plug electrically connected to the distal end of the flexible electrical cable; a hollow housing coupled to the proximal end of the flexible electrical cable; a plurality of electrical sockets mounted to the housing, the electrical sockets electrically connected with the range plug and being configured to receive plugs from respective of the built-in kitchen appliances; wherein the power strip apparatus is configured to be enclosed by cabinetry and at least one of said built-in kitchen appliances.  
Allowable Subject Matter
Claims 1-20 are allowed, pending the filing of the terminal disclaimers as mentioned above.
The following is an examiner’s statement of reasons for allowance of claim 1: The prior art does not disclose a method of creating a kitchen with built-in kitchen appliances, wherein installing a power strip apparatus including a range plug coupled to the range receptacle of the kitchen and a plurality of range sockets coupled to the range plug; installing two or more built-in appliances in the kitchen, wherein the step of installing the two or more built-in appliances includes both installing cabinetry and at least one said built-in appliance within the now open space of the kitchen and enclosing the power strip apparatus via the cabinetry and the at least one said built-in appliance; and coupling sockets of the two or more built-in appliances to respective said range sockets of the power strip apparatus, with power being provided to the two or more built-in appliances thereby. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 12: The prior art does not disclose a method of creating a more energy-efficient kitchen in a cost-effective manner, the method comprising: selecting two or more energy efficient kitchen appliances and installing the two or more energy efficient kitchen appliances in the kitchen; and connecting the two or more energy efficient kitchen appliances to the electrical circuit via a power strip apparatus with a plurality of range sockets to which range plugs of the two or more energy efficient kitchen appliances respectively couple, the power strip apparatus including a range plug via which the range sockets thereof couple to the range receptacle of the kitchen; whereby the two or more energy efficient kitchen appliances are selected such that the maximum combined amperage draws thereof is equal to or less than the amperage at which the electrical circuit is rated.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 16: The prior art does not disclose a power strip apparatus via which a plurality of built-in kitchen appliances couple to a range receptacle of a kitchen, the power strip apparatus comprising: wherein the power strip apparatus is configured to be enclosed by either (i) cabinetry and at least one of said built-in kitchen appliances or (ii) two or more said built-in kitchen appliances, with access thereto thereby being inhibited. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836